Exhibit 10.2
 
STOCK PURCHASE AGREEMENT
This STOCK PURCHASE AGREEMENT ("Agreement"), effective June 30, 2012 by and
among Integrated Freight Corporation, (IFC) a Florida corporation with its
principal place of business at 8374 Market Street, Suite # 478, Bradenton, FL
34202 ("Seller") and Deep South Capital LLC, a Louisiana Limited Liability
Company with its principal place of business at 3770 Monroe Hwy, 165 North,
Suite # C, Pineville LA 71360 ("Deep South").


W I T N E S S E T H:
WHEREAS, Seller is the owner of 100% of the issued and outstanding shares of
common stock (the "Shares") of Cross Creek Trucking, 7111 Blackwell Road,
Central Point, OR 97502; and


WHEREAS, Seller desires to sell, and Deep South desires to purchase, all of the
Shares on the terms and conditions set forth herein;
NOW, THEREFORE, in consideration of the mutual representations, warranties,
agreements and indemnities herein contained and other good and valuable
consideration, the receipt and sufficiency of which is hereby mutually
acknowledged, the parties agree as follows:
1.             Purchased Shares
Subject to the terms and conditions herein stated, Seller hereby sells, assigns,
transfers and delivers to Deep South, and Deep South hereby purchases and
acquires from Seller, all right, title and interest of Seller in and to the
Shares for a total purchase price of $1.00 and the issuance to Deep South of an
aggregate of 10,000,000 shares of the common stock, par value $.001 per share,
of Integrated Freight Corporation (IFC).
2.            Representations and Warranties
2.1         By Seller and Cross Creek Trucking.  Seller and Cross Creek
Trucking, jointly and severally, represent and warrant as follows and
acknowledge that Deep South is relying upon such representations and warranties
in connection with the purchase by Deep South of the Shares:

(a) Cross Creek Trucking is a corporation duly incorporated, validly existing
and in good standing under the laws of the State of Oregon;

(b) The authorized capital stock of Cross Creek Trucking consists of 100 shares
of common stock of which all 100 shares of common stock have been duly issued
and are outstanding, all of which are fully paid and non‑assessable;

(c) No person, corporation or other entity has any agreement, option or warrant,
or any right or privilege (whether by law, pre‑emptive or contractual, or
whether by means of any exercise, conversion or other right or action) which has
the effect of or is capable of becoming an agreement, option or warrant, for the
purchase from Cross Creek Trucking of any securities of Cross Creek Trucking;

 
B-1

--------------------------------------------------------------------------------

(d) All of the Shares are owned by Seller as the respective registered and
beneficial owner of record, with good and marketable title thereto, free and
clear of all mortgages, liens, charges, security interests, adverse claims,
pledges, encumbrances, restrictions and demands whatsoever (other than
restrictions imposed by federal or state securities laws);

(e) Seller has all requisite power and authority to execute, deliver and perform
their obligations under this Agreement; the execution, delivery and performance
of this Agreement by Seller has been duly authorized by all necessary action on
the part of Seller and this Agreement constitutes the legal, valid and binding
obligation of Seller, enforceable against it in accordance with its terms;

(f) Annexed hereto as Exhibit 1.0 and Exhibit 1.1 are the unaudited balance
sheet and supporting schedules detail of Cross Creek Trucking as of December 31,
2011 and Year to Date balance sheet through July 2012. Deep South has reviewed
same, asked questions of Seller regarding same, and has received answers to all
its questions. Since December 31, 2011, there has been no material change in any
of the significant accounting policies, practices or procedures of Cross Creek
Trucking in connection with its business.

(g) Neither the Seller nor Cross Creek Trucking has incurred any obligation or
liability, contingent or otherwise, for brokerage or finders' fees or agents'
commissions or financial advisory services or other similar payment in
connection with this Agreement or the transactions contemplated hereby or
thereby.




2.2 By Deep South. Deep South represents and warrants as follows and
acknowledges that Seller is relying upon such representations and warranties in
connection with the sale by Seller of the Shares:

(a) Deep South is a company validly existing and in good standing under the laws
of the Louisiana;

(b) Deep South has all requisite power and authority to execute, deliver and
perform its obligations under this Agreement; the execution, delivery and
performance of this Agreement by Deep South has been duly authorized by all
necessary action on the part of Deep South; and this Agreement constitutes the
legal, valid and binding obligation of Deep South, enforceable against Deep
South in accordance with its terms, except as enforceability may be limited by
applicable bankruptcy or insolvency statutes or by a court acting as a court of
equity;

 
B-2

--------------------------------------------------------------------------------

(c) Deep South is not a party to, bound or affected by or subject to any
indenture, mortgage, lease, agreement, instrument or charter provision, statute,
regulation, order, judgment, decree or law which would be violated, contravened
or breached by, or under which any default would occur as a result of, the
consummation of the transactions provided for herein; and

(d) Deep South is purchasing the Shares for its own account for investment
purposes.



3.           Survival of Representations and Warranties

3.1 Seller.  The representations and warranties of Seller contained in this
Agreement, or any agreement, certificate or other document delivered or given
pursuant to this Agreement, shall not survive the consummation of the
transactions contemplated by this Agreement

3.2 Deep South. The representations and warranties of Deep South contained in
this Agreement, or any agreement, certificate or other document delivered or
given pursuant to this Agreement, shall survive the completion of the
transactions contemplated by this Agreement and, notwithstanding such completion
or any investigation made by or on behalf of Seller, shall continue in full
force and effect for the benefit of Seller and any claim in respect thereof
shall be made in writing for a period of 36 months after the Closing Date.



4.            Additional Agreements
4.1         Each of Seller and Deep South shall take or cause to be taken all
necessary or desirable actions, steps and corporate proceedings to approve or
authorize the transactions contemplated by this Agreement and the execution and
delivery of this Agreement and other agreements, understandings and documents
contemplated hereby, and shall cause all necessary meetings of directors and
stockholders to be held for such purpose.
5.            Indemnification
5.1         Deep South hereto agrees to indemnify and hold harmless Seller from
and in respect of any cost, claim, loss, damage, liability or expense which such
other party may suffer or incur, whether at law or in equity, arising out,
resulting from or in connection with (a) any existing liability of Cross Creek
Trucking, whether fixed or contingent, known or unknown, absolute or otherwise
or (b) the inaccuracy of any representation or warranty contained herein, for
the time periods provided in Section 3 hereof. Seller shall have no obligation
of indemnity hereunder of any nature or kind.
 
B-3

--------------------------------------------------------------------------------

5.2         No claim for indemnification will arise until written notice thereof
is given to Deep South.  Such notice shall be sent within a reasonable time
following the determination by Seller that a claim for indemnity may exist. In
the event that any legal proceedings shall be instituted or any claim or demand
is asserted by any third person in respect of which either party may seek any
indemnification from the other party, the Seller shall give or cause to be given
to Deep South written notice thereof and Deep South shall have the right, at its
option and expense, to be present at the defense of such proceedings, claim or
demand, but not to control the defense, negotiation or settlement thereof, which
control shall at all times remain with the Seller, unless  Deep South
irrevocably acknowledges full and complete responsibility for indemnification of
the Seller in respect of the subject claim, in which case the Deep South may
assume such control through counsel of its choice; provided, however, that no
settlement shall be entered into without the Seller's prior written consent
(which shall not be unreasonably withheld). The parties agree to cooperate fully
with each other in connection with the defense, negotiation or settlement of any
such third party legal proceeding, claim or demand.
5.3         Notwithstanding anything in this Agreement to the contrary, the
indemnity provided for in this Section 5 shall apply to any loss, claim, cost,
damage, expense or liability, whether or not the actual amount thereof shall
have been ascertained prior to the final day upon which a claim for indemnity
with respect thereto may be made hereunder in accordance with Section 5 hereof,
so long as written notice thereof shall have been given to the party from whom
indemnification is sought prior to said date, setting forth specifically and in
reasonable detail, so far as is known, the matter as to which indemnification is
being sought, but nothing herein shall be construed to require payment of any
claim for indemnity until the actual amount payable shall have been finally
ascertained.


6.             Notices
Notices required or permitted to be given under this Agreement shall be in
writing and shall be deemed to be sufficiently given when sent by certified or
registered mail or by overnight courier or by hand, addressed to the addresses
set forth on the first page of this Agreement or to such other address furnished
by notice given in accordance with this Section 11.
7.             Governing Law
This Agreement shall be governed by and construed in accordance with the laws of
the State of Louisiana.  In the event there is any dispute between the parties
as to their rights and obligations under this Agreement, the parties submit to
the jurisdiction of any state or federal court sitting in the State of Louisiana
(any parish) and waive any defense of inconvenient forum to the maintenance of
any action so brought.
 
B-4

--------------------------------------------------------------------------------

8.            Entire Agreement
This Agreement constitutes the entire agreement between the parties relating to
the subject matter hereof. There are no verbal statements, representations,
warranties, undertakings or agreements between the parties. This agreement may
be amended only by an instrument in writing signed by both parties.
9.            Assignment
Neither this Agreement nor any rights or obligations hereunder may be assigned
by either party without the prior written consent of the other party, which
consent may be withheld in either party's sole and absolute discretion, except
that Deep South may assign its rights hereunder to an entity that is
substantially owned by Deep South without Seller' consent.
10.           Binding Effect
This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and permitted assigns.  This Agreement
may be executed in counterparts.
IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.
DEEP SOUTH CAPITAL, LLC


By:  /s/ R. Wayne Erwin          
Name:  R. Wayne Erwin
       Title  :Manager-CEO




Integrated Freight Corporation
By:  /s/ Henry P. Hoffman         
Name:  Henry P. Hoffman
       Title:  President & COO





 
 
B-5